UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7613


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

ANTHONY RASHON BARNES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cr-00313-D-2)


Submitted: June 21, 2021                                          Decided: June 29, 2021


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Rashon Barnes, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Rashon Barnes appeals the district court’s orders denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and his motion for

reconsideration. After reviewing the record, we conclude that the district court did not

abuse its discretion in denying Barnes’ motions. See United States v. Kibble, 992 F.3d 326,

329 (4th Cir. 2021) (stating standard of review). Accordingly, we affirm for the reasons

stated by the district court. United States v. Barnes, No. 5:17-cr-00313-D-2 (E.D.N.C.

Aug. 17, 2020; Oct. 13, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2